Name: Commission Implementing Regulation (EU) 2016/442 of 23 March 2016 amending Implementing Regulation (EU) No 170/2013 laying down transitional measures in the sugar sector by reason of the accession of Croatia
 Type: Implementing Regulation
 Subject Matter: production;  tariff policy;  trade;  beverages and sugar;  foodstuff;  agricultural structures and production;  European construction;  Europe
 Date Published: nan

 24.3.2016 EN Official Journal of the European Union L 78/49 COMMISSION IMPLEMENTING REGULATION (EU) 2016/442 of 23 March 2016 amending Implementing Regulation (EU) No 170/2013 laying down transitional measures in the sugar sector by reason of the accession of Croatia THE EUROPEAN COMMISSION, Having regard to the Treaty of Accession of Croatia, Having regard to the Act of Accession of Croatia (1), and in particular Articles 41 and 16 thereof in conjunction with point 4 of Section 3(a) of Annex IV thereto, Whereas: (1) Commission Implementing Regulation (EU) No 170/2013 (2) lays down transitional measures in the sugar sector by reason of the accession of Croatia to the Union. Section 2 of Chapter II of that Regulation deals with the determination and elimination of surplus quantities of sugar present in Croatia at the date of its accession. In particular it sets deadlines for the determination of the surplus sugar quantities, for their elimination and for the proofs of elimination to be provided by identified operators in Croatia. It also fixes reference periods to be used in the calculation of charges for Croatia if surplus sugar quantities are not eliminated. (2) Commission Implementing Regulation (EU) No 1345/2014 (3) determined the surplus quantities of sugar in Croatia stockpiled prior to its accession and which have to be eliminated from the Union market at the expense of Croatia in accordance with the deadlines set out in Implementing Regulation (EU) No 170/2013, as amended by Implementing Regulation (EU) 2015/1407 (4). (3) By its letter of 26 January 2016, Croatia has informed the Commission that, while it does not question the obligation to ensure the elimination of the surplus sugar quantities, as determined by the Commission, the unforeseen procedural difficulties in the implementation of the obligation to compel the operators concerned to eliminate those surplus quantities that led to the extension of the deadlines for elimination could not be fully solved and that some short additional time is needed. It is therefore appropriate to extend the deadlines provided for by Implementing Regulation (EU) No 170/2013 by 4 months. (4) Implementing Regulation (EU) No 170/2013 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 170/2013 is amended as follows: (1) in Article 9(1), 31 March 2016 is replaced by 31 July 2016; (2) Article 10 is amended as follows: (a) 31 March 2016 is replaced by 31 July 2016; (b) 30 November 2016 is replaced by 31 March 2017; (3) Article 11 is amended as follows: (a) in paragraph 1, 30 June 2016 is replaced by 31 October 2016; (b) in the fourth subparagraph of paragraph 2, 31 March 2016 is replaced by 31 July 2016; (4) Article 12 is amended as follows: (a) in paragraph 1, 31 July 2016 is replaced by 30 November 2016; (b) paragraph 2 is amended as follows: (i) in the first subparagraph, 31 March 2016 is replaced by 31 July 2016; (ii) in the second subparagraph, 30 November 2016 is replaced by 31 March 2017; (iii) in the third subparagraph, 30 September 2016 is replaced by 31 January 2017. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 112, 24.4.2012, p. 10. (2) Commission Implementing Regulation (EU) No 170/2013 of 25 February 2013 laying down transitional measures in the sugar sector by reason of the accession of Croatia (OJ L 55, 27.2.2013, p. 1). (3) Commission Implementing Regulation (EU) No 1345/2014 of 17 December 2014 on the determination of surplus quantities of sugar, isoglucose and fructose in Croatia (OJ L 363, 18.12.2014, p. 80). (4) Commission Implementing Regulation (EU) 2015/1407 of 19 August 2015 amending Implementing Regulation (EU) No 170/2013 laying down transitional measures in the sugar sector by reason of the accession of Croatia (OJ L 219, 20.8.2015, p. 1).